DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM et al. (hereinafter “EOM”, US Pat. No. 2012/0189078) and in view of Sauer et al. (hereinafter “Sauer”, US Pat No. 2007/0292137).
As per claim 1, EOM disclosed an RF front end apparatus, comprising an antenna device (see fig. 4, 3100) comprising a plurality of stacked antenna array layers (see fig. 4, 3110 & 3120); a plurality of RF transceiver devices (see fig. 6, 3210 & 3220), 
EOM does not specifically disclose that the filter being connected to the circulator by an optical fiber and the circulator being connected to the receiver and the transmitter respectively by an optical fiber. However, Saur disclose such an arrangement of the optical fiber connections to the filter and the respective transceiver (see fig. 3, 0049-0051). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for EOM to utilize such optical fiber for connections of the filter and transceiver in order to provide a radio-over-fiber (RoF) systems, and in particular relates to optical fiber cables for such systems that support radio-frequency (RF) transponders.
As per claim 2, the improve RF front-end apparatus of EOM and Sauer further disclosed the antenna array layer comprises a substrate and an antenna array, the antenna array is disposed on the substrate and connected to the filter (see EOM, fig. 4, 3100, 005).
As per claim 3, the improve RF front-end apparatus of EOM and Sauer further disclosed the antenna array is a dual polarization planar array (see EOM, at least abstract).
As per claim 6, the improve RF front-end apparatus of EOM and Sauer  further disclosed a fixing base, wherein the substrate is latched and fixed to the fixing base (see 0007).

As per claim 8, the improve RF front-end apparatus of EOM and Sauer further disclosed further comprising a control device (see EOM, fig. 6, 3400, 3500, and 3600) connected to the receiver and the transmitter in each of the RF transceiver devices.
As per claim 9, the improve RF front-end apparatus of EOM and Sauer further disclosed the control device comprises a controller, a signal distributor, and a signal receiver, the signal distributor being connected to the transmitter in each of the RF transceiver devices, the signal receiver being connected to the receiver in each of the RF transceiver devices, and the controller being connected to the signal distributor and the signal receiver (see EOM, fig. 6, 3400, 3500, and 3600 and see Sauer, fig. 3 and 0005-0006).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable the improve RF front-end apparatus of EOM and Sauer and further in view of Roberts Gatti { NPL Doc. : “A Dual-Polarization Slotted Waveguide Array Antenna with Polarization-Tracking Capability and Reduced Sidelobe Level”, IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, VOL. 64, NO. 4, APRIL 2016, Pages 1567-1571).
As per claim 4, the improve RF front-end apparatus of EOM and Sauer do not explicitly disclose the dual polarization planar array comprises a plurality of dual polarization oscillators, the dual polarization oscillators are arranged orthogonally with positive and negative polarization of 45 degrees. However, Gatti disclose claimed limitation (see pg. 1567, col. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the improve RF front-end apparatus of 
As per claim 5, the improve RF front-end apparatus of EOM, Sauer, and Gatti the antenna array layer further comprises a combiner (see , each dual polarization oscillator in the antenna array is connected to the filter in the corresponding RF transceiver device by the combiner (see EOM, see filter BPF1 and BPF2 connect to LO 3630 thru combining units 3410-3417).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable the improve RF front-end apparatus of EOM and Sauer and further in view of Choi et al. (hereinafter, “Choi”, US Pat No. 2019/0214703).
As per claim 10, the improve RF front-end apparatus of EOM and Sauer  do not disclosed the antenna array layer is connected to the filter by an RF jumper. However, Choi teach such utilization of jumper cable (see fig. 2C, 0028 and 0039). Therefore, it would have been obvious o one of ordinary in the art for the improve RF front-end apparatus of EOM and Sauer to utilize jumper cable, as taught by Choi, in order to reduce size and cost.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

January 14, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643